Citation Nr: 0702996	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-20 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 
20 percent for left thigh myositis ossificans. 

3.  Entitlement to special monthly pension by reason of need 
for regular aid and attendance or by reason of being 
permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1990 to 
October 1996.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, and St. Petersburg, 
Florida.  The veteran currently lives in Florida.

The veteran also had subsequent service from October 1996 to 
March 1999. However, a VA Administrative Decision dated March 
2001 found that the veteran's receipt of a general court-
martial during this period of service meant that his 
discharge was characterized as dishonorable.  As such, a 
discharge from service by reason of the sentence of a general 
court-martial is a bar to the payment of VA benefits.  38 
U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(c)(2) 
(2006).  It follows that for the period of time from October 
1996 to March 1999, he is not a "veteran" for purposes of 
entitlement to VA benefits.  See 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.1(d).  
 
In addition, based on a statement of the veteran received in 
February 2003, it appears the veteran may be raising an 
additional issue of service connection for depression, though 
this is not clear.  The undersigned normally distinguishes 
only between PTSD and an "acquired psychiatric disorder", 
which would normally include depression.  The Board may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108.  The RO should 
request that the veteran clearly indicate what additional 
claim, if any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate this claim, if any.  In any 
event, no other issue is before the Board at this time.
   
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

First, with regard to the veteran's claim for PTSD, although 
the RO sent Veterans Claims Assistance Act of 2000 (VCAA) 
notice letters dated March 2001, May 2001, May 2003, and 
January 2005, none of these letters specifically advised the 
veteran of what evidence is necessary to substantiate the 
claim for PTSD.  That is, the veteran was not advised that 
establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A revised 
letter with this information should be sent to the veteran.  

Second, a review of the claims folder reveals that the 
veteran has alleged five noncombat-related stressors.  See 
November 2000 stressor statement provided by veteran and 
April 2001 PTSD questionnaire.  However, the stressors 
regarding the drowning of a fellow service member, and the 
death of the veteran's child, occurred in 1997 and 1998, 
according to the veteran.  As discussed above, benefits are 
not payable where a former service member was discharged or 
released by reason of the sentence of a general court-
martial.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2).  
Consequently, entitlement to service connection for PTSD is 
barred for the alleged stressors that occurred during the 
period of service characterized as dishonorable from October 
1996 to March 1999.  

In addition, the veteran alleged a stressor involving an 
accident sometime from 1991-1993 while stationed in Korea 
whereby a Humvee ran over his leg causing a left thigh 
injury.  However, SMRs from Korea are negative for this 
incident.  Absent SMRs showing the incurrence of the injury, 
this incident is simply not verifiable.   

The veteran has alleged the following two other noncombat-
related stressors that possibly could be verified.  First, 
while stationed in Korea sometime in 1993 with the 75th 
Brigade, Company A, 5th Battalion, 18th Field Artillery 
Regiment, a fellow service member, James Jones, committed 
suicide.  The veteran alleges he was present when it 
happened.  Second, while stationed in Guantanamo Bay, Cuba, 
in 1995, with the 75th Brigade, Company A, 5th Battalion, 18th 
Regiment, 1st section, the veteran was involved in a vehicle 
accident whereby four fellow servicemen were killed - PFC 
Keith Adam, PVT Juan Garcia, SDC Barrett North, and PFC 
Everett Moore. 

With regard to these two stressors, the veteran has not 
provided sufficient information for verification, namely, the 
dates of these stressors within a 2-month time frame.  In 
order to verify a stressor for PTSD, the RO generally 
contacts the U.S. Army Joint Services and Research Center 
(JSRRC) (formerly known as the Armed Services Center for Unit 
Records Research or USASCURR).  The JSRRC requires that 
veteran provide the RO, at a minimum, the dates of his 
stressors (within 2 months), the specific unit he was 
assigned to at the time of each stressor, the specific 
location of each stressor, and the full names of U.S. 
soldiers who were killed.  The stressor information provided 
by the veteran did not indicate the dates of his two 
stressors within a two-month time frame.  However, the claims 
folder is negative for any correspondence from the RO asking 
the veteran to provide the dates of his stressors within 2 
months.   

Consequently, the RO must request the veteran to provide the 
approximate dates of his two stressors within two months.  If 
the veteran provides the requested information,  the RO 
should contact the JSRRC and provide them with the veteran's 
service dates, unit identification, and the approximate dates 
and location of the two alleged stressor incidents noted 
above, in order to corroborate the two claimed stressors. 

Third, with regard to the veteran's service-connected left 
thigh myositis ossificans, currently rated as 20 percent 
disabling, the veteran alleges that this disability has 
worsened over time.  The last VA examination was performed in 
September 2001, over five years ago.  A more current VA 
examination for this disability is required. 


The Board acknowledges that the veteran failed to report for 
a VA examination in March 2005.  Under 38 C.F.R. § 3.655, 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  However, the claims folder is negative for 
any indication the RO provided notice of this examination to 
the veteran.  Consequently, if the veteran fails to report 
for the newly scheduled examination, the RO must obtain and 
associate with the claims files copies of all notice(s) of 
the examination sent to him and his representative.

Accordingly, the RO should arrange for the veteran to undergo 
VA examination.  The veteran is hereby notified that failure 
to report to any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility at which the examination is to take place.   

Fourth, with regard to his special monthly pension claim on 
the basis of aid and attendance or housebound status, VA and 
Social Security Administration (SSA) records from 2001 and 
2002 generally show impairment in the veteran's daily living 
due to his nonservice-connected schizophrenia.  As to his 
service-connected left thigh condition, the record is unclear 
as to its level of severity.  A SSA psychological evaluation 
dated in July 2001 indicated that due to his psychiatric 
condition, he continues to require daily supervision.  A June 
2002 VA psychiatric examiner also indicated that the veteran 
required "close monitoring." The veteran is also deemed 
incompetent to manage VA benefits.  See September 2001 VA 
(QTC) medical examination and August 2002 rating decision.  
In any event, a more current examination is warranted to 
determine whether the veteran meets the requirements for 
special monthly pension based on need of aid and attendance 
or because of substantial confinement to his home.  

Fifth, the veteran was scheduled for a Travel Board hearing 
at St. Petersburg for August 2006.  However, the day before 
the hearing, the veteran cancelled his request, and asked 
that a hearing be rescheduled at a location closer to him.  
This rescheduling request was not timely.  See 38 C.F.R. 
§ 20.704(c).  

The RO responded by informing the veteran that it could not 
accommodate his request, in that hearings can only be 
scheduled at St. Petersburg.  Nonetheless, since the Board is 
already remanding all issues on appeal, the RO should contact 
the veteran or his legal guardian and inquire whether he is 
currently able to attend a Travel Board or videoconference 
hearing in St. Petersburg, Florida.  If he indicates that he 
is able to attend, the RO should reschedule him for the 
particular hearing he requests.

Finally, the Board has considered the veteran 
representative's contention in the January 2007 Appellant's 
Brief that all future developmental notices to the veteran be 
sent to all his addresses of record.  The representative 
cites the veteran's history of address changes, 
incarceration, and homelessness as its basis for this unusual 
request.  Since 2000, the veteran has used over 10 addresses 
of record.   

In this regard, as the Court stated in Saylock v. Derwinski, 
3 Vet. App. 294, 395 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  In the absence of clear evidence to the contrary, 
courts presume that VA officials have properly discharged 
their official duties.  The Board adds that it is generally 
the veteran's burden to keep VA apprised of his whereabouts.  
If he does not do so, VA is not obligated to "turn up heaven 
and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the 
Court noted that VA is required only to mail notice to the 
latest address of record in order for the presumption of 
regularity to attach.  Consequently, both the RO and Board 
need only send future correspondence to the most recent 
address of record provided by the veteran or his guardian.  
To require VA to send correspondence to all prior addresses 
of record would create an obligation for the VA beyond what 
is required by law, and would not serve to benefit the 
veteran.  

The veteran is asked to always provide the RO with his most 
current address at all times.

Accordingly, the case is REMANDED for the following action:

1.	The RO should secure any additional VA 
treatment records relevant to the 
issues on appeal dated from December 
2003 to the present.  

2.	The RO must notify the veteran and his 
representative of the information and 
evidence that is necessary to 
substantiate service connection for 
PTSD.  Specifically, the veteran must 
be advised that establishment of 
service connection for PTSD 
requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting 
evidence that the claimed in-service 
stressor actually occurred; and 
(3) medical evidence of a link between 
current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).

3.	The RO should also notify the veteran 
that he must provide approximate dates 
of the two stressors discussed below 
within a two-month time frame.  If, and 
only if,  the veteran provides the 
requested information, the RO should 
review the file and prepare a summary 
of the two alleged in-service stressors 
that have a possibility of being 
confirmed.  This summary should be 
forwarded to the JSRRC with a request 
for any information, to include unit 
records, which would assist in 
verifying the alleged in-service 
stressors.  If no records are 
available, a negative reply to that 
effect is required.  The two stressors 
are as follows:  First, while stationed 
in Korea sometime in 1993 with the 75th 
Brigade, Company A, 5th Battalion, 18th 
Field Artillery Regiment, a fellow 
service member, James Jones, committed 
suicide.  The veteran alleges he was 
present when it happened.  Second, 
while stationed in Guantanamo Bay, 
Cuba, in 1995, with the 75th Brigade, 
Company A, 5th Battalion, 18th Regiment, 
1st section, the veteran was involved in 
a vehicle accident whereby four fellow 
servicemen were killed - PFC Keith 
Adam, PVT Juan Garcia, SDC Barrett 
North, and PFC Everett Moore.  Their 
deaths should be confirmed, if 
possible.        

4.	The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the nature and current 
severity of disability for his service-
connected left thigh myositis 
ossificans.  The examiner is asked to 
identify and describe any current 
symptomatology, including any 
functional loss associated with this 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse, pain on pressure or 
manipulation, and muscle spasm.  The 
examiner should specify any additional 
range-of-motion loss due to any of the 
above factors.  If there is no evidence 
of any of the above factors on 
examination, the examiner should so 
state.  

The examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or 
limitation of motion during such flare-
ups.

With regard to his special monthly 
pension claim, examiner should indicate 
if the veteran meets the requirements 
for special monthly pension based on 
the need for regular aid and attendance 
of another person or on being 
housebound.  In making this 
determination, the examiner should 
consider the effects of his nonservice-
connected psychiatric condition(s) and 
his service-connected left thigh 
condition.  

The examination should comply with AMIE 
protocols.  The veteran should be 
properly notified of the date, time, 
and place of the examinations in 
writing at his most current address of 
record.  The veteran is hereby advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse consequences for his 
claims.  If the veteran fails to report 
for either examination, the RO must 
obtain and associate with the claims 
files copies of all notice(s) of the 
examination sent to him and his 
representative.  The examination should 
include any test or study deemed 
necessary by the examiner.  The claims 
folder must be made available for 
review for the examination and the 
examination report must state whether 
such review was accomplished.  If the 
examiner cannot provide any requested 
information, the report should so 
state.  

5.	The RO in St. Petersburg, Florida, 
should contact the veteran or his legal 
guardian and inquire whether he is 
currently able to attend a Travel Board 
or videoconference hearing in St. 
Petersburg, Florida.  If he is able to 
attend, the RO should reschedule him 
for the hearing he requests in the 
order that the request was received.
     
6.	After completing the above development, 
the RO should readjudicate the claims 
on appeal, considering any new evidence 
secured.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case 
(SSOC) and afford the applicable 
opportunity to respond.
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


